                   UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
____________________________________
QAZI T. AZAM,                           :
                                        :
                  Plaintiff,            :
                                        :   CIVIL ACTION NO.
                                        :   3:18-cv-01260-AWT
                                        :
                                        :
v.                                      :
                                        :
                                        :
YALE UNIVERSITY                         :   DECEMBER 28, 2018
      Defendant.                        :



                              NOTICE OF APPEARANCE

       Please enter the appearance of Eugene N. Axelrod, Esq. (ct00309), for the

Plaintiff in the above-entitled matter.



                                           Respectfully submitted,
                                           PLAINTIFF,

                                           By:                              /s/
                                                   Eugene N. Axelrod (ct00309)
                                                   Axelrod & Associates, LLC
                                                   8 Lunar Drive
                                                   Woodbridge, CT 06525
                                                   203-389-6526 (T)
                                                   203-389-2656 (F)
                                    CERTIFICATION

I hereby certify that on December 28, 2018, a copy of the foregoing was electronically
filed and served on anyone unable to accept electronic filing. Notice of this filing will be
sent by e-mail to all parties by operation of the Court’s electronic filing system of by mail
to anyone unable to accept electronic filing through the Court’s CM/ECF System.

                                              By:                            /s/
                                                    Eugene N. Axelrod (ct00309)




                                             2
